                           UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF CALIFORNIA


JUAN C. POSADAS,                            No. 2:19-cv-1044 KJM AC P

              Plaintiff,
       v.

S. PYLMAN,
                                            ORDER & WRIT OF HABEAS CORPUS
              Defendant.                    AD TESTIFICANDUM
                                    /

Juan C. Posadas, CDCR # V-91955, a necessary and material witness in a settlement conference
in this case on October 22, 2019, is confined in San Quentin State Prison (SQSP), in the custody
of the Warden. In order to secure this inmate’s attendance it is necessary that a Writ of Habeas
Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Kendall J. Newman, by video conference from his place of confinement, to
the U. S. District Court, Courtroom #25, 501 I Street, Sacramento, California 95814, on Tuesday,
October 22, 2019 at 9:00 a.m.

                            ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by video conference, to
      participate in a settlement conference at the time and place noted above, until completion
      of the settlement conference or as ordered by the court.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. Counsel for the defendant, the assigned Deputy Attorney General, shall confirm with the
      prison no less than two days prior to the settlement conference that the prison’s video-
      conference equipment will connect to the court’s system. Any difficulties shall
      immediately be reported to Alexandra Waldrop, Courtroom Deputy, at (916) 930-4187.

                  WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, San Quentin State Prison, San Quentin, California 94974:

WE COMMAND you to produce the inmate named above to testify before Judge Newman at
the time and place noted above, by video conference, until completion of the settlement
conference or as ordered by the court.

FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

DATED: August 15, 2019
